DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 05/09/2021.

Information Disclosure Statement
                The information disclosure statement filed 05/09/2021 was filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
                The abstract filed 05/09/2021 appears to be acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 9, 11-14, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a) (1) as being U.S Publication number 2011/0249131A1 to TOPLISS et al. (TOPLISS).

Re: Claim 1:
TOPLISS discloses:A shape memory alloy actuator assembly comprising:
a first part (See Figs. 1-7: first part 2/3), including a surface (See Figs. 1-7: top surface of 2/3 all along periphery SP);
a second part (See Figs. 1-7: second part 18) arranged to move relative to the first part (See Figs. 1-7: first part 2/3) across the surface (See Figs. 1-7: upper surface of 2/3 all along periphery mating with lower peripheral surface of first part 2/3);
a biasing arrangement arranged to bias (See Figs. 1-7: ¶0095: the flexure elements 11 which thereby provide a biasing force reacting against the SMA actuator 20) the second part (See Figs. 1-7: second part 18) into contact with the surface so as to generate frictional forces therebetween for retaining the second part in position on the surface (See Figs. 1-7: ¶0095, ¶0143:  deflection of the flexure elements 11 which thereby provide a biasing force reacts against the SMA actuator 20  having SMA wire 21 in an opposite direction B along the optical axis O, further discloses flexures 11 develop frictional force); and
at least one shape memory alloy actuator wire (See Figs. 1-7: shape memory wire actuator 20) connected between the first part (See Figs. 1-7: first part 2/3) and the second part 

Re: Claim 2:
TOPLISS discloses:
The shape memory alloy actuator assembly according to claim 1, wherein the at least one shape memory alloy actuator wire is arranged on contraction (See Figs. 1-7: ¶0132: On heating of the SMA actuator 20, the stress therein increases and the SMA actuator 20 contracts against the biasing force. This causes movement of the camera unit 100 connected to the flexure element 61 along the optical axis O) thereof to apply a force to the second part with a component orthogonal to the surface that lifts the second part out of contact with the surface (See Figs. 1-7: ¶0091, ¶0136, ¶0140: appropriate control of the SMA actuators 20, the camera unit 100 may be driven to tilt around two notional axes that are perpendicular to each other and to the optical axis O relative to support structure 2).

Re: Claim 9:
TOPLISS discloses:
The actuator according to claim 1, wherein said at least one shape memory alloy actuator wire comprises at least two opposed shape memory alloy actuator wires (See Figs.1-7: as described in figure 6) arranged to, on contraction thereof, apply forces to the second part (See Figs. 1-7: ¶0091: upward movement along axis “O” reduces friction) with respective components orthogonal to the surface (See Figs. 1-7: ¶0089: flexures 11/flexure beam 12 apply force via mount 14 being orthogonal to the surface along vertical axis) that reduce said frictional forces and with respective components parallel to the surface in opposite directions (See Figs. 1-7: ¶0088: flexure beam 12 parallel to the surface and in opposite directions A and B).
Re: Claim 11:
TOPLISS discloses:
The shape memory alloy actuator assembly according to claim 1, wherein:
the second part (See Figs. 1-7: 18) is arranged to move relative to the first part in two dimensions across the surface (See Figs. 1-7: ¶0095: in direction A and B), and
said at least one shape memory alloy actuator wire (See Figs. 1-7: shape memory wire 21) comprises at least two shape memory alloy actuator wires (See Figs. 1-7: as described in figure 6) arranged to, on contraction thereof, apply forces to the second part with respective components orthogonal to the surface (See Figs. 1-7: ¶0089: flexures 11/flexure beam 12 apply force via mount 14 being orthogonal to the surface along vertical axis) that reduce said frictional forces (See Figs. 1-7: ¶0091: upward movement along axis “O” reduces friction) and with respective components parallel to the surface (See Figs. 1-7: ¶0088: flexure beam 12 parallel to the surface) in two dimensions (See Figs. 1-7: ¶0095: in two dimensions A and B).
Re: Claim 12:
TOPLISS discloses:
The shape memory alloy actuator assembly according to claim 11, wherein said at least one shape memory alloy actuator wire comprises at least three shape memory alloy actuator wires (See Figs. 1-7: as described in figure 6).
Re: Claim 13:
TOPLISS discloses:
The shape memory alloy actuator assembly according to claim 1, wherein the biasing arrangement comprises at least one resilient biasing element (See Figs. 1-7: ¶0089: biasing elements flexures 11 are resilient element as they absorb the contraction forces of shape memory alloy wires 21 thereby allowing movement of camera).

Re: Claim 14:
TOPLISS discloses:
The shape memory alloy actuator assembly according to claim 13, wherein the at least one resilient biasing element comprises at least one spring or flexure (See Figs. 1-7: ¶0089: biasing elements flexures 11).
Re: Claim 16:
TOPLISS discloses:
 	The shape memory alloy actuator assembly according to claim 1, wherein the first part includes plural surfaces (See Figs. 1-7: top and bottom surfaces of first part 2/3).
Re: Claim 18:
TOPLISS discloses:
The shape memory alloy actuator assembly according to claim 1, wherein the second part (See Figs.1-7: second part 18) is arranged to move relative to the first part (See Figs. 1-7: first part 2/3) in two dimensions across the surface (See Figs. 1-7: ¶0095: in two dimensions A and B), and
said at least one shape memory alloy actuator wire (See Figs. 1-7: shape memory wire 21) comprises four shape memory alloy actuator wires (See Figs. 1-7: as described in figure 6) arranged to, on contraction thereof, apply forces to the second part with respective components orthogonal to the surface (See Figs. 1-7: ¶0089: flexures 11/flexure beam 12 apply force via mount 14 being orthogonal to the surface along vertical axis) that reduce said frictional forces (See Figs. 1-7: ¶0091: upward movement along axis “O” reduces friction)  and with respective components parallel to the surface (See Figs. 1-7: ¶0088: flexure beam 12 parallel to the surface) in any direction in two dimensions (See Figs. 1-7: ¶0095: in direction A and B) across the surface.

Re: Claim 20:
TOPLISS discloses:
The shape memory alloy actuator assembly according to claim 18, wherein each of the four shape memory alloy actuator wires is inclined relative to the movement axis, as viewed orthogonally to the surface, at an angle of greater than 0.5° (See Figs. 1-7: ¶0094: each piece of SMA wire 21 extends between the camera unit 100 and the support structure 2 at an acute non-zero angle to the optical axis O).
TOPLISS discloses a non-zero acute angle which overlaps the claimed range of greater than 0.5°.  It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to optimize within the range of  greater than 0.5° , since the cited prior art reference discloses a non-zero acute angle. A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP: 2144.05 I)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2011/0249131A1 to TOPLISS et al. (TOPLISS) combined with the following reasons.
Re: Claim 21:
TOPLISS discloses:
 An optical apparatus comprising:
a shape memory alloy actuator assembly according to  claim 1 (See Rejection of claim 1 above); and
a lens assembly having an optical axis (See Figs.1-7: ¶0083: lens assembly 102) , the lens assembly being mounted one of the first and second parts (See Figs.1-7: mounted on first part 18), the at least one shape memory alloy actuator wire (See Figs.1-7: ¶0083) being arranged to drive movement of the camera lens assembly relative to the other one of the first and second parts orthogonal to the optical axis (See Figs.1-7: ¶0134: shape memory alloy actuator wire 21 drives camera movement orthogonal to optical axis O and movement of lens assembly 102 is with the movement of at least second part 18) wherein the frictional forces generated between the second part (See Figs.1-7: 18) and the surface (See Figs.1-7: the surface of first part 2/3) in the absence of contraction of the of the at least one shape memory alloy actuator wire is less than the combined weight of the lens assembly and said one of the first and second parts (See Figs.1-7: on cooling (un-powering) of the SMA actuator 20 so that the stress therein decreases, the biasing provided by the flexure element 61 causes the SMA actuator 20 to expand moving the camera unit 100 in the opposite direction)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that, since the second part and lens system relaxes downward in absence of contraction, the friction between the second part and the surface does not hold the combined weight of the lens assembly and the second part.




Allowable Subject Matter and Prior Art

Claim (s) 3-8, 10, 15, 17, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 20110249131 A fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 3:  “further comprising a bearing arrangement arranged to guide movement of the second part relative to the first part along a movement axis across the surface.” in combination with limitations of base claim and intervening claims.
Claims 4-8 are allowable being dependent on claim 3.
Re: Claim 10: “wherein the two opposed shape memory alloy actuator wires are crossed as viewed parallel to the surface.” in combination with limitations of base claim 1 and intervening claims.
Re: Claim 15: “wherein the biasing arrangement comprises a magnetic biasing arrangement” in combination with other limitations of base claim 1.
Re: Claim 17: “wherein the second part includes plural bearing surfaces which the biasing arrangement is arranged to bias into contact with the surface, or plural surfaces, of the first part.” in combination with other limitations of base claim 1.
Re: Claim 19: “wherein the ratio between (1) the frictional forces generated between the second part and the surface on contraction of the at least one shape memory alloy actuator wire so as to drive the maximum degree of movement of the second part relative to the first part across the surface, and (ii) the frictional forces generated between the second part and the surface in the absence of contraction of the of the at least one shape memory alloy actuator wire is less than 0.9.” in combination with other limitations of base claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        February 16, 2022